 



Exhibit 10.1
COPANO ENERGY, L.L.C.
INDEPENDENT DIRECTOR COMPENSATION

                              ANNUAL   ANNUAL         RETAINER   RETAINER  
MEETING CASH COMPENSATION   (CHAIRMAN)   (MEMBER)   FEES
 
                       
BOARD OF DIRECTORS
  NONE   $ 30,000     NONE
 
                       
AUDIT COMMITTEE
  $ 8,000     $ 4,000     $ 1,500  
 
                       
COMPENSATION COMMITTEE
  $ 4,000     NONE   $ 1,000  
 
                       
CONFLICTS COMMITTEE
  $ 4,000     NONE   $ 1,000  
 
                       
NOMINATING AND GOVERNANCE COMMITTEE
  $ 4,000     NONE   $ 1,000  

EQUITY COMPENSATION:

•   Initial grant of 6,000 Restricted Units   •   Grant of 3,000 Restricted
Units in November of each year   •   Units vest in equal one-third increments
over three years

